Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/07/2021 and 9/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-8, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of W. J. Gilbert, Sr. (US 2,761,709 hereinafter “Gilbert”) and further in view of Noda (US 7,390,026).
In regards to claims 1-4 and 12-15, Bird discloses a conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member (Fig. 3, pair of split glands 14); 
a second arcuate sleeve member (Fig. 3, pair of split glands 14); 
a connecting assembly (Fig. 3, 14, nuts, and bolts) coupling the first sleeve member to the second sleeve member (Fig. 3, nuts and bolts connect the pair of split glands 14) and configured to tighten the first and second sleeve members to a fluid conduit (Fig. 3) from a non-actuated position to a tightened position (Fig. 3); 
an arcuate gasket (Fig. 12, 154 and 152) configured to be positioned between the first and second sleeve members and the fluid conduit (Figs. 3 and 12); 
the gasket comprising an arcuate outer gasket layer (Fig. 12, 154) and a separate arcuate inner gasket layer (Fig. 12, 152); 
the outer gasket layer having an inner circumferential surface (Fig. 12, surface of 154 in abutment with surface 170 of 152) and an outer circumferential surface (Fig. 12, outer surface defined by the outer circumferential ribs 200); 
the inner gasket layer having an inner circumferential surface (Fig. 12, surface 172) and an outer circumferential surface (Fig. 12, surface 170); 

Bird does not expressly disclose a gasket that is a radial-split gasket and the inner gasket having a plurality of separate circumferentially spaced apart retaining protrusions radially interfacing between the inner and outer gasket layers at different circumferential locations about the longitudinal axis and received within a plurality of separate circumferentially spaced apart cavities in the outer gasket. 
Gilbert teaches a split gasket (Fig. 6, slit 57) and the slit in the gasket has an advantage of assembling around a shaft without having to remove the shaft.
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird to include a slit in order to have the advantage of assembling a gasket around an object without having to move the object as taught by Gilbert in 4:57-67.
Noda teaches an outer surface of an inner gasket (Fig. 2, gasket at 28) having a plurality of separate circumferentially spaced apart retaining protrusions (Fig. 2, 28 are separate circumferentially spaced retaining protrusions) radially interfacing between the inner and outer gasket layers at different circumferential locations (Fig. 2, 28 interface at different circumferential locations) about the longitudinal axis and received within a plurality of separate circumferentially spaced apart cavities (Fig. 2, cavities 27 of an outer gasket receives 28).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert to include a plurality of separate radially protruding circumferentially spaced protrusions on the inner gasket and the outer gasket 
In regards to claims 5 and 16, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claim 1, and Bird further discloses the outer circumferential surface of the outer gasket layer comprises an inwardly extending circumferential groove (Fig. 12, at 160 is an inwardly extending groove relative to the outer circumferential ribs 200).  
In regards to claims 7 and 19, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses the outer gasket layer has a maximum axial width (Fig. 12, width between opposite axial ribs 200) and the inner gasket layer has a maximum axial width less than the maximum axial width of the outer gasket layer (Fig. 12, width 178b is part of the inner gasket and has a maximum axial width less than the indicated outer gasket maximum axial width).  
In regards to claims 8 and 18, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses: 
the inner circumferential surface of the outer gasket layer comprises a plurality of inwardly extending circumferential channels (Fig. 12, channels of 154 at both 176c) therein; 3 9023457_1Application No. 15/829,645 Amendment dated July 20, 2020 Reply to Office Action dated May 20, 2020 
the outer circumferential surface of the inner gasket layer comprises a plurality of outwardly extending circumferential splines (Fig. 12, the two projections 178c); and 
.  

Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 7,390,026) in view of W. J. Gilbert, Sr. (US 2,761,709 hereinafter “Gilbert”).
In regard to claims 12-15, Noda discloses a gasket comprising: 
a radial-split arcuate outer gasket layer (Fig. 2, arcuate segments 25 define an outer gasket and are radially split by a gap between each adjacent segment) and a separate arcuate inner gasket layer (Figs. 1 and 2, 22 is an inner gasket and better shown in Fig. 2 at 28) orientated about a common longitudinal axis (Figs. 1 and 2); 
the outer gasket layer having an inner circumferential surface and an outer circumferential surface (Fig. 2, 25 has an inner circumferential surface in contact with 22 and an outer circumferential surface that contacts 23); 
the inner gasket layer having an inner circumferential surface and an outer circumferential surface (Fig. 2, 22 has an inner circumferential surface that contacts the end of pipes and an outer circumferential surface that contacts 25); 
the inner and outer gasket layers configured to be selectively disengaged from each other (Fig. 2, 22 and 25 are separate components that can be selectively disengaged); and 
the outer circumferential surface of said inner gasket layer comprising a plurality of separate circumferentially spaced apart spokes (Fig. 2, 28) radially interfacing between said inner and outer gasket layers at different circumferential locations about 
whereby the plurality of separate circumferentially spaced apart spokes and the plurality of separate circumferentially spaced apart retaining cavities are configured to maintain angular alignment of the inner and outer gasket layers about said longitudinal axis (Fig. 2, interaction between 28 and 27 prevent 22 and 25 from rotating and thus providing angular alignment).
Noda does not expressly disclose the inner gasket is radially split.
Gilbert teaches a split gasket (Fig. 6, slit 57) and the slit in the gasket has an advantage of assembling around a shaft without having to remove the shaft.
It would have been obvious to one having ordinary skill in the art to have modified the inner gasket of Noda to include a slit in order to have the advantage of assembling a gasket around an object without having to move the object as taught by Gilbert in 4:57-67.
In regard to claim 19, Noda and Gilbert discloses the gasket set forth in claim 12, and Noda further discloses the outer gasket layer has a maximum axial width and the inner gasket layer has a maximum axial width less than the maximum axial width of the outer gasket layer (Fig. 4, 25 has a larger maximum axial width than 22).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Bird, Gilbert, and Chiproot do not disclose the separate circumferentially spaced apart retaining protrusions as currently required by claims 1 and 12, however, the arguments are moot since the updated rejection relies upon the prior art Noda that teaches a plurality of separate circumferentially spaced apart retaining protrusions between an inner gasket and an outer gasket for ease of assembly and capable of maintaining angular alignment similar to the applicant’s invention such that the interface between the protrusions and cavities of Noda prevents rotation between the inner gasket and the outer gasket.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679